                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


RICK DONALDSON,                                   )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )   Case No. 18-CV-1754-SMY-DGW
                                                  )
BEN CANEVARI and                                  )
VIVINT HOME SECURITY,                             )
                                                  )
                       Defendants.                )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Rick Donaldson originally filed this lawsuit in state court against Defendants

Vivint Home Security ("Vivint") and its employee, Ben Canevari, asserting claims for deceptive

business practices, intentional and negligent infliction of emotional distress, and fraud.

Specifically, Donaldson alleges that Canevari lied about merging with another home security

company and "intentionally made statements to coerce the Plaintiff into entering a contractual

agreement." (Doc. 1-1).

       Vivint removed the case to this court, asserting diversity jurisdiction pursuant to 28

U.S.C. § 1441(b) (Doc. 1). It later moved to dismiss for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6) (Doc. 10). Donaldson’s response to the Motion was

due by November 1, 2018, but no response has been filed.

       The Court may, in its discretion, construe a party’s failure to file a timely response as an

admission of the merits of the motion. See Local Rule 7.1(c) (requiring a response to a motion to

dismiss be filed 30 days after service of the motion and stating a failure to timely respond may be



                                            Page 1 of 2
deemed an admission of the merits of the motion); see also Alioto v. Town of Lisbon, 651 F.3d

715, 720–21 (7th Cir. 2011); Tobel v. City of Hammond, 94 F.3d 360, 362 (7th Cir. 1996)

(“[T]he district court clearly has authority to enforce strictly its Local Rules, even if a default

results.”). Here, having fully considered Vivint's arguments, the Court deems Plaintiff’s failure

to respond as an admission of the merits and GRANTS Defendant's Motion to Dismiss (Doc.

10). Accordingly, this case is DISMISSED without prejudice and the Clerk of Court is

DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: November 13, 2018
                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
